DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction & Status of Claims
Claims 6-13 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 05/18/2020.
Claims 1-5 remain for examination and are addressed in the instant office action of which claims 1 and 4 have been amended.

Terminal Disclaimer
The terminal disclaimer filed on 12/28/2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Application No. 16/306464 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claim 4 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 4 was amended wherein the year of the standard 1998 was added to the claim. However, instant specification do not provide basis for this amendment as instant specification does not indicate the year of the standard. 
It is noted that the Applicant stated “Claim 4 was objected to for not reciting the year of the ASTM E468-90. Applicant notes that "90" indicates the year of original adoption or last revision. There are three different versions of ASTM E468 available: E468-18, E468-11, and E468-90. The application as filed uses E468-90 in the specification and claims, and there are three editions of this standard: E468- 90(1998), E468-90(2004), and E468-90(2004)el. However, these three editions are equivalent to one another with the year in parenthesis simply identifying the reapproval year. Thus, for the sake of clarity, claim 4 has been amended to identify the standard as ASTM E468-90(1998).”
However, since the instant application is a 371 of PCT/EP2017/063192 (05/31/2017) with foreign priority of SWEDEN 1650764-2 (06/01/2016), it appears that all three standards, E468-90(1998), E468-90(2004), and E468-90(2004)el, that are mentioned by the Applicant would have been available and therefore one cannot conclude that the Applicant would have relied on the specific E468-90(1998) as stated in the amended claim.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over JP H04-063261 A of Moriyama and its English machine translation (JP'261).
List 1
Element
Instant Claims
(weight%)
Prior Art
(mass%)
C
0.05 – 0.30
0.03 – 0.12
Ni
3 – 9
2.5 – 3.5
Mo
0.5 – 1.5
0.1 – 1.0
Al
1 – 3
0.5 – 1.5
Cr
2 – 14
2 – 10 		Claim 3
8 – 14 
V
0.25 – 1.5
0.05 – 0.3 
Co
0 – 0.03
< 0.01		Claim 2
-
Mn
0 – 0.3
1.5 or less
Si
0 – 0.3
0.3 or less
N
limited to 30 ppm
N:-
O
limited to 30 ppm
O: - 
S
limited to 30 ppm
S: -
Fe + impurities
Balance
Balance







Regarding claims 1-3, JP'261 teaches a steel and method of making it, (abstract) “a steel having a specific composition in which respective contents of Mn, Mo, Ni, and Al are specified to heating at specific temp. and to cooling, applying drilling to the above steel, carrying out heating and hardening at specific temp., and specifying the hardness at the surface and the hardness of the internal base material”, (Object of the Invention) “increasing the hardness by the precipitation of an intermetallic compound and a carbide”, (The means for solving a technical problem) “a fine intermetallic compound and a carbon / nitride are precipitated” thereby reading on the precipitation hardening steel of the instant claims. JP'261 further teaches that its steel has a composition wherein the claimed ranges of the various elements (C, Ni, Mo, Al, Cr, V, Ci, Mn, Si, Fe and impurities) of the instant alloy of the instant claims overlap or lie inside the ranges of various elements of the alloy of the prior art as shown in the List 1 above. As the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness is established as it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). See MPEP § 2144.05 I.
Regarding the proviso of                         
                            A
                            l
                            =
                            
                                
                                    N
                                    i
                                
                                
                                    3
                                
                            
                            ±
                            0.5
                        
                     wherein the Al is in the range of 1-3 wt% if the calculation of the formula is below 1 or above 3, it is noted that the prior art does not teach of this relationship. Nevertheless, the prior art teaches Ni: 2.5 – 3.5 which means according to the formula of the instant claims, Al should be bound by 1.0 – 1.67. The prior art teaches that its steel has Al: 0.5 – 1.5 which means that the claimed range (broadest range of the instant claims) of 1-3 wt% would lie within or overlap that of the prior art. In addition, the prior would still meet the formulaic expression of 1.0 – 1.67. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). See MPEP § 2144.05 I. In addition, it is well settled that there is no invention in the discovery of a general formula if it covers a composition described in the prior art, In re Cooper and Foley 1943 C.D. 357, 553 O.G. 177; 57 USPQ 117, Saklatwalla v. Marburg, 620 O.G. 685, 1949 C.D. 77, and In re Pilling, 403 O.G. 513, 44 F(2) 878, 1931 C.D. 75. Saklatwalla v. Marburg provides that “It requires something more than a mere new ratio of proportions in the ingredients constituting an article to render the product patentable. It was stated in the case of Bethlehem Steel Co. v. Churchward International Steel Co. (Carnegie Steel Co., Intervener), 3 Cir., 1920, 268 F. 361, 364, as follows: "But novelty of proportions in the sense of the patent law involves something more than figuring out proportions differing from any 
Regarding the precipitation limitation of the instant claims, the prior art teaches (see page 4 of JP document – top section left column) that the intermetallic and carbide precipitates are from Ni-Al and carbide of Cr, Mo ( see also Cr and Mo discussion of carbide formation on page 3 top section left column last line – right column line 18). Therefore, the prior art teaches of precipitates of Ni-Al as well as carbides of Cr and Mo thereby reading on the instant limitations. It also teaches of carbides of V as well on page 4 of JP document – top section left column.
Regarding the impurity requirements of the instant steel, the prior art does not explicitly teach of their presence and therefore reads on the limitations of instant claim.
Regarding the Co limitation of instant claims 1 and 2, the prior art does not explicitly teach its presence in its steel and therefore reads on the limitations of instant claims.
Regarding the optional components of the instant claims, MPEP provides the guidance that "Language that suggests or makes optional but does not require steps to be performed or does not limit a claim to a particular structure does not limit the scope of a claim or claim limitation." See MPEP § 2103 C. "Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure." See MPEP § 2111.04
Regarding claim 4, it is noted that the prior art JP'261 does not explicitly of fatigue strength using the specific test condition specified in the instant claim. 
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP § 2112.01 I. “Products of identical chemical composition can not have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). See MPEP § 2112.01 II.
It is noted that the instant specification does not explicitly teach of specific processing steps that would impart this property on the alloy. Therefore, it is presumed that the claimed property would naturally flow from the composition of the alloy. 
Therefore, it is expected that the alloy of the prior art possesses the properties as claimed in the instant claims since a) the claimed and prior art products are identical or substantially identical in structure or composition ((see compositional analysis of claim 1 above) – the prior art teaches a precipitation hardened steel with substantially identical composition) and b) the claimed and prior art products are produced by identical or substantially identical processes [instant alloy – {instant specification[0014]-[0018]}; Prior art – {JP'261 p.4 upper left column, Fig. 1 – tempering, nitriding 500-570°C, }. Since the Office does not have a laboratory to test the reference alloy, it is applicant’s burden to show that the reference alloy does not possess the properties as claimed in the instant claims.  See In re Best, 195 USPQ 430, 433 (CCPA 1977); In re Marosi, 218 USPQ 289, 292-293 (Fed. Cir. 1983); In re Fitzgerald et al., 205 USPQ 594 (CCPA 1980).
Regarding claim 5, JP'261 {abstract} teaches that its steel is nitrided thereby reading on the limitations of the instant claim.
Response to Affidavit or Declaration Under 37 CFR 1.132
The declaration under 37 CFR 1.132 filed 06/25/2015 is insufficient to overcome the 35 U.S.C. 103 rejections of Claims 1-5 as being unpatentable over JP H04-063261 A of Moriyama and its English machine translation (JP'261) as set forth in the last Office action because:
Applicant declares that “The present patent application is directed to precipitation hardening steels that have low levels of cobalt (e.g., ≤ 0.03 wt%) while also exhibiting low segregation and improved mechanical properties.” (See Declaration ¶2).
In response: Examiner agrees with the Applicant and notes that the instant claims, namely independent claim 1 recites Co: 0 - 0.03 wt%. However, the steel of the prior art does not teach Co being a component in its steel and therefore would read on the claimed range of cobalt of instant claims.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., segregation index) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

    PNG
    media_image1.png
    395
    943
    media_image1.png
    Greyscale


In addition, in the Fig. 2 taken from the disclosure, there are three levels of carbon depicted: 0 – 0.3% C, 0.3-0.6%C and 0.8-1%C while Annex I also provides three groupings (See Annex I, Declaration ¶5): Low C Steel (steels 1-3 - C: 0.03, 0.03, 0.2), Medium C Steels (steels 7-8 - C: 0.3, 0.33) and Medium C Steels (steels 4-6 - C: 0.65, 0.8, 1). First, in Fig. 2 and the data provided in it, it is not clear as to which group Steel 7 would belong to since both 0-3%C and 0.3-0.6%C groups include 0.3 C. 
Regarding the statement that (Declaration ¶ 6-7) “the part of the diagram in Annex 1 that relates to low carbon steels shows that a significant amount of segregation of manganese also occurs even in low carbon steels (e.g., steels having 0.05 – 0.30 wt% C).” “Thus, it is clear from the diagram in Annex 1 that manganese has a relatively high tendency to segregate in steel compositions according to the present application.”, Examiner respectfully disagrees. Although the Annex I figure shows Mn having a higher index than Cr, it is clearly lower than what is 
Examiner agrees that some of the Mn values as shown in the embodiments 1-4 of the prior art are 0.94, 1.15, 1.31 and 0.82 wt% and are higher than the claimed range of the instant claims. With respect to the arguments that the embodiments provided by the prior art do not teach the claimed matter, the arguments have been fully considered but they are not persuasive.  Patents are relevant as prior art for all they contain. "The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain." In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971).See MPEP § 2123. The prior art teaches its steel to have Mn: 1.5 or less and is not limited to the four points shown in the embodiments. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., mechanical strength) are not recited in the rejected claim(s) (not in any of the claims except claim 4). Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). With respect to the fatigue limit of claim, it is expected that the alloy of the prior art possesses the properties as claimed in the instant claims since a) the claimed and prior art products are identical or substantially identical claim 1 above) – the prior art teaches a precipitation hardened steel with substantially identical composition) and b) the claimed and prior art products are produced by identical or substantially identical processes [instant alloy – {instant specification[0014]-[0018]}; Prior art – {JP'261 p.4 upper left column, Fig. 1 – tempering, nitriding 500-570°C, }. Since the Office does not have a laboratory to test the reference alloy, it is applicant’s burden to show that the reference alloy does not possess the properties as claimed in the instant claims.  See In re Best, 195 USPQ 430, 433 (CCPA 1977); In re Marosi, 218 USPQ 289, 292-293 (Fed. Cir. 1983); In re Fitzgerald et al., 205 USPQ 594 (CCPA 1980).
Regarding the statements made in Declaration ¶¶9-11, in response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “high purity of the NiAl precipitates” “avoid possible sources of pollution”) are not recited in the rejected claim(s). In addition, Applicant does not provide the composition of the steel that is under investigation. In addition, the criticality of claimed range has not been demonstrated as the data is missing in the declaration. To establish unexpected results over a claimed range, applicants should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range. In re Hill, 284 F.2d 955, 128 USPQ 197 (CCPA 1960). See MPEP § 716.02(d) II. 
Therefore, as the steel of the instant claims and that of the prior art are substantially similar, it is expected that the prior art would have the properties recited in the declaration by the Applicant. Since the Office does not have a laboratory to test the reference steel alloy, it is applicant’s burden to show that the reference alloy does not possess the properties as claimed in the instant claims.  See In re Best, 195 USPQ 430, 433 (CCPA 1977); In re Marosi, 218 USPQ 289, 292-293 (Fed. Cir. 1983); In re Fitzgerald et al., 205 USPQ 594 (CCPA 1980).
In view of the foregoing, when all of the evidence is considered, the totality of the rebuttal evidence of nonobviousness fails to outweigh the evidence of obviousness.
Response to Arguments
As noted above, the terminal disclaimer filed on 12/28/2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Application No. 16/306464 has been reviewed and is accepted.  Therefore, the rejection as stated in the prior office action of “Claims 1-5 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of copending Application No. 16/306464 (reference application).” has been withdrawn.
Applicant's arguments filed 12/28/2020 have been fully considered but they are not persuasive.
Regarding the arguments directed to the Declaration under rule 1.132, please see section titled Response to Affidavit or Declaration Under 37 CFR 1.132 above.
Examiner agrees that some of the Mn values as shown in the embodiments 1-4 of the prior art are 0.94, 1.15, 1.31 and 0.82 wt% and are higher than the claimed range of the instant claims. With respect to the arguments that the embodiments provided by the prior art do not teach the claimed matter, the arguments have been fully considered but they are not persuasive.  Patents are relevant as prior art for all they contain. "The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain." In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971).See MPEP § 2123. The prior art teaches its steel to have Mn: 1.5 or less and is not limited to the four points shown in the embodiments.
Regarding the arguments directed to the Co range, Applicant's arguments have been fully considered but they are not persuasive. The prior art does not teach of adding Co to its 
Regarding the arguments directed to the prior art not teaching of limiting Mn to 0 to 0.3, Applicant's arguments have been fully considered but they are not persuasive. The prior art explicitly teaches that its steel has Mn: 1.5 or less which means that the claimed range of Mn of the instant claims lies within or overlap the range provided by the prior art thereby resulting in a prima facie case of obviousness. In addition, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., segregation index, “high purity of the NiAl precipitates” “avoid possible sources of pollution”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
If a prima facie case of obviousness is established, the burden shifts to the applicant to come forward with arguments and/or evidence to rebut the prima facie case. See, e.g., In re Dillon, 919 F.2d 688, 692, 16 USPQ2d 1897, 1901 (Fed. Cir. 1990). Rebuttal evidence and arguments can be presented in the specification, In re Soni, 54 F.3d 746, 750, 34 USPQ2d 1684, 1687 (Fed. Cir. 1995), by counsel, In re Chu, 66 F.3d 292, 299, 36 USPQ2d 1089, 1094-95 (Fed. Cir. 1995), or by way of an affidavit or declaration under 37 CFR 1.132, e.g., Soni, 54 F.3d at 750, 34 USPQ2d at 1687; In re Piasecki, 745 F.2d 1468, 1474, 223 USPQ 785, 789-90 (Fed. Cir. 1984). However, arguments of counsel cannot take the place of factually supported objective evidence. See, e.g., In re Huang, 100 F.3d 135, 139-40, 40 USPQ2d 1685, 1689 (Fed. In re De Blauwe, 736 F.2d 699, 705, 222 USPQ 191, 196 (Fed. Cir. 1984). See MPEP § 2145.
Attorney argument is not evidence unless it is an admission, in which case, an examiner may use the admission in making a rejection. See MPEP § 2129 and § 2144.03 for a discussion of admissions as prior art. The arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965); In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997) ("An assertion of what seems to follow from common experience is just attorney argument and not the kind of factual evidence that is required to rebut a prima facie case of obviousness."). See MPEP § 716.01(c) for examples of attorney statements which are not evidence and which must be supported by an appropriate affidavit or declaration. See MPEP § 2145 I.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
Please note that the above statement is regarding 112(a) rejection. The basis of 35 USC 103 rejection of the instant claims have not been changed.
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOPHY S. KOSHY whose telephone number is (571)272-0030.  The examiner can normally be reached on M-F 8:30 AM- 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH HENDRICKS can be reached on (571)272-1401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOPHY S. KOSHY/Primary Examiner, Art Unit 1733